Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim features that mitigating quantum readout errors using selected model and model parameters as required in independent claims 1, 15 and 25. The closest reference on record US 2020/0,274,554 discloses similar steps for mitigating quantum readout errors, but not the same model. The claim clause “performing quantum measurement on qubits” is understood with operating under a physical quantum computer environment, rather than mental process of quantum output states.
In claim 25, the “is configured to execute” is construe as “comprising”, since “a classic computer is configured to execute computer code” does not require the classic computer equipped with the code, or running the code. The infringement may occurred at any classic computer capable to execute the code. In claims 1, 15 and 25, the metes and bounds of “substantially” in the claim context is considered as equivalent to “a corrected noise free quantum readout” in view of para.0036 and para. 0061.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182